DETAILED ACTION
REPEATED REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2. 	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,
as failing to comply with the written description requirement. The claim(s) contains subject
matter which was not described in the specification in such a way as to reasonably convey to one
skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
AJA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the
claimed invention. No actual film having the claimed 1% secant modulus is disclosed, because
the methods of making samples 8 — 9 in Table 1 are not fully disclosed.

Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 

4. 	Claims 1 and 4 — 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Douglas et al (U.S. Patent No. 9,498,936 B2).
With regard to Claim 1, Douglas et al disclose a film that is a packaging film (column 3,
lines 33 — 41) comprising, in sequential order, an outer, therefore exterior layer that is 49% LLDPE and 49% LDPE, a first tie layer, a first polyamide layer, a barrier layer, a second
polyamide layer, a second tie layer and an interior layer of sealant (column 15, lines 30 — 50); a
secant modulus of 130,400 psi and a shrinkage of 25% are disclosed (column 17, lines 32 — 48);
the film therefore has an intermediate shrinkage of 5%, before the shrinkage of 25% is obtained;
a thickness of 1.5 to 5.0 mils is also disclosed (column 4, lines 35 — 40). Although the disclosed
range of thickness is not identical to the claimed range, the disclosed range overlaps the claimed
range. It would have been obvious for one of ordinary skill in the art to provide for any amount
within the disclosed range, including those amounts that overlap the claimed range. MPEP
2144.05.
With regard to Claims 4 — 6, the barrier layer comprises EVOH (column 15, lines 30 —
50).
With regard to Claim 7, the film is therefore capable of forming, and therefore forms, a
package having the interior layer sealed to itself.

5. 	Claims 2 — 3 and 8 — 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Douglas et al (U.S. Patent No. 9498936 B2) in view of Dobreski et al (U.S. Patent Application
Publication No. 2015/0033669 A1).

Dobreski et al teach a film (paragraph 0027) having a barrier layer that adheres to the seal
layer with a bond strength that is a peel strength of at least 200 grams force (paragraph 0051) and a barrier layer that is polyamide (paragraph 0040) for the purpose of preventing delamination
(paragraph 0051).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
barrier layer that adheres to the interior layer with a bond strength of at least 200 grams force in
order to prevent delamination as taught by Dobreski et al. Although the disclosed range of bond
strength is not identical to the claimed range, the disclosed range overlaps the claimed range. It
would have been obvious for one of ordinary skill in the art to provide for any amount within the
disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 8, Dobreski et al do not teach a polyamide layer that adheres to the
seal layer with a bond strength greater than a seal strength of the interior layer sealed to itself.
However, in order to further prevent delamination, after the making of a package, it would have
been obvious for one of ordinary skill in the art to provide for a polyamide layer that adheres to
the seal layer with a bond strength greater than a seal strength of the interior layer sealed to itself.
With regard to Claim 9, because a peel strength is taught by Dobreski et al, a sealant
material that is peelable is disclosed.




6.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 9 of the remarks dated August 19, 2021, that the claimed invention is disclosed in paragraphs 052 – 059 and 061 of the instant specification.
However, the exact method of making, and chemistry of each layer, and the order of the layers, and the thickness of each of the layers, of a film having the claimed 1% secant modulus is not disclosed.
Applicant also argues, on page 11, that free shrinkage, for example shrinkage value, is not defined by Douglas et al, but that one of ordinary skill in the art understands the definition of ‘heat shrinkable.’
However, Applicant has not addressed the statement in the previous Action that the film of Douglas et al has a shrinkage value that is no more than five percent, that is an intermediate shrinkage value, although the final shrinkage value is greater than five percent. Furthermore, in column 14, lines 38 – 42, Douglas et al disclose that orientation of the disclosed film is necessary for shrinkability. Douglas et al therefore disclose that the film has no shrinkability, and therefore has a final shrinkage value of less than five percent, before orientation. Additionally, in column 14, lines 42 – 45, Douglas et al disclose that the orientation factor is preferably between 6 and 15. The orientation factor, and therefore the shrinkage, are therefore not limited to the disclosed orientation factor and shrinkage, and the orientation factor can therefore be selected depending on the desired shrinkage.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782